Gildersleeve, J.
The question to be determined is whether plaintiff is entitled to interest on his claim. At the time of the death of plaintiff’s testator, the said testator was a member in good standing of the defendant. On the 8th of February, 1899, letters testamentary were issued to the plaintiff. On April 19, 1899, proofs of the death of the said testator and proofs of the appointment of the plaintiff as executor were delivered to the defendant, and a demand made for the payment of $1,000, to which, under section 3 of article 5, of defendant’s by-laws, the plaintiff was entitled. Payment was refused, and an action was brought, in which the said plaintiff has been successful. It is a general principle of law that where a debtor is in default for not- paying money, delivering *68property, o-r rendering services, in pursuance of Ms contract, lie is chargeable with interest from the time of the default on the specified amount of money, or on the value of the property or services at the time they should have been paid or rendered. See Van Rensselaer v. Jewett, 2 N. Y. 135; Adams v. Fort Plain Bank, 36 id. 255; Board of Supervisors v. Clark, 92 id. 391. In the case at bar, it is difficult to determine the time of the default, owing to the wording of the by-laws of the defendant. I am inclined to the opinion that, under the circumstances, interest should be allowed on the claim from the 20th day of May, 1899. This allows the defendant thirty days after proof of death, in which to, collect assessments, and seems to he, under the circumstances, a reasonable time for payment.
Ordered accordingly.